Citation Nr: 1643774	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  16-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right shoulder bursitis.

2.  Entitlement to a disability rating greater than 20 percent for left shoulder bursitis with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which assigned separate 20 percent ratings for the Veteran's service-connected right and left shoulder disabilities.  (Since 1946, the shoulders had been evaluated as a single disability entity.)  A Travel Board hearing was held at the RO in July 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran submitted additional evidence in support of his appeal at his July 2016 hearing along with a waiver of RO jurisdiction.  Thus, the Board properly may consider this evidence in reviewing the Veteran's appeal.  See 38 C.F.R. § 19.37 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his shoulder disabilities are more disabling than currently evaluated.  He specifically testified at his Board hearing that both of these service-connected disabilities had worsened since his most recent VA examination in July 2014.  See Board hearing transcript dated July 22, 2016, at pp. 3.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in July 2014, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his right and left shoulder disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran also testified at his July 2016 Board hearing that there were additional relevant VA outpatient treatment records which had not yet been obtained and associated with his claims file.  See Board hearing transcript dated July 22, 2016, at pp. 12-13.  The record evidence shows that the Veteran previously had stated on his April 2016 VA Form 9 (substantive appeal) that he had been hospitalized for treatment of both shoulders at the VA Medical Center in Boise, Idaho, from March 9, 2016, to April 14, 2016.  These records should be sought, as well as any private records as the Veteran may identify on Remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected shoulder disabilities in recent years.  Obtain all VA treatment records which have not been obtained already, to include any records dated between March 9, 2016, and April 14, 2016, from the VA Medical Center in Boise, Idaho.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA shoulder examination to determine the current nature and severity of his service-connected shoulder disabilities.  The Veteran should be asked to provide a complete medical history, if possible.  All indicated tests and studies should be accomplished, including shoulder range of motion, and the findings reported in detail.  A complete rationale must be provided for any opinions expressed.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

